10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

 

Case 19-11214-mkn Doc 39 Entered 10/01/19 14:09:00 Page 1 of 6

NVB 105-2 (Effective 1/17)

Attorney Thomas E. Crowe, Esq.
Nevada Bar# 3048

Firm Name Thomas E. Crowe Professisy
Address 2830 S. Jones Blvd., Suite 3

City, State, Zip Las Vegas, NV 89146
Phone Number (702}794-0373

Email Address

Pro-se Debtor

 

 

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

eee

In re: ) BK-S-19-11214-MKN
CYNTHIA EQUELS )
) CHAPTER 13
)
} EX PARTE MOTION FOR REFERRAL
) TO MORTGAGE MODIFICATION
Debtor(s). ) MEDIATION PROGRAM

 

The Debtor files this Ex Parte Motion for Referral to Mortgage Modification Mediation
Program (“Ex Parte Motion”) and requests the Court enter an Order Granting Debtor’s Ex Parte
Motion for Referral to Mortgage Modification Mediation” (“Ex Parte Order”) referring Debtor
and CIT BANK, N.A. C/O LOA (“Lender”) to Mortgage Modification Mediation (“MMM”)
Program and states as follows:

1. Debtor is an individual who has filed for bankruptcy relief under, or converted to,

Chapter 13 on March 1, 2019

 

2. This Motion is being filed:
[_] within ninety (90) days after the petition date.
later than ninety (90) days after the petition date for the following reason(s):

Debtor was working on obtaining the fees associated with the MMM Program,

 

 

 

 

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 19-11214-mkn Doc 39 Entered 10/01/19 14:09:00 Page 2 of 6

3. Debtor requests MMM for real property (“Property”) located at the following street

address: 1530 Wagon Wheel Dr., Henderson, NV 89015

. The account number for

 

this Property is 3556 (last four digits).
a. The Property is (check one box):
the Debtor’s primary residence.
[_] not the Debtor’s primary residence.
b, Borrowers obligated on the promissory note and mortgage on the Property
are (check one box):
Debtor only.
[|] Debtor and non-filing co-obligor/co-borrower/third party,
Contact information for co-obligor/co-borrower/third party:

Name:

 

Address:

 

 

Telephone:

 

Email:

 

[] Other:

Name:

 

Address:

 

 

Telephone:

 

Email:

 

 

 
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

 

 

Case 19-11214-mkn Doc 39 Entered 10/01/19 14:09:00 Page 3 of 6

c. If applicable, Debtor has filed with this Motion the MMM Local Form
“Third-Party Consent to Attend and Participate in Mortgage Modification
Mediation” signed by each co-obligor/co-borrower/third party listed above.

4. Debtor: [] has has not (check one) previously sought Mortgage Modification
Mediation for the subject property. (If previously sought in this or any other Chapter
13 case, identify all bankruptcy case number(s) and result of Mortgage Modification

Mediation{s):

 

).

5. Prior to filing this motion, Debtor has completed the initial loan modification forms
completed using the court-approved Document Preparation Software, and collected
the supporting documentation required for submission to Lender for review through
the MMM Portal. Debtor has paid the Document Preparation Software fee to the
approved vendor.

6. Prior to filing this motion, Debtor has determined that:

Lender is registered with the approved Mortgage Modification Mediation
Portal (“MMM Portal’);

[_] Lender is not registered. Debtor requests the Court require Lender, within
seven days after the entry of the Order, to register with the MMM Portal and
provide to the MMM Portal vendor any forms or documents which Lender
may require to initiate a review under the MMM, The MMM Portal vendor
shall post any such forms or documents to the Lender’s profile on the MMM
Portal.

7. Debtor requests Lender consider (check as many boxes as applicable):

a loan modification.

 

 
10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 19-11214-mkn Doc 39 Entered 10/01/19 14:09:00 Page 4 of 6

10,

11.

12.

[] adeed in lieu of foreclosure.

[_] surrender options.

[] other:

IF DEBTOR IS REQUESTING NON-RETENTION (SURRENDER) OPTIONS:

 

a. Debtor will submit all additional documents required for surrender as
provided for on the MMM Portal,
b. Debtor represents that the property [_] has or [_] has not been listed for sale,

Debtor has verified the eligibility of Nelson M. Segel to

 

serve as a Mediator under the MMM Procedures and requests that the Court assign
this individual as the Mediator in the case.

If the Debtor is represented by an attorney, Debtor remitted the required Mediator’s
fee pursuant to the MMM Procedures to the Debtor’s attorney, or has made other
arrangements with Debtor’s attorney for payment of the Mediator’s fee. Debtor
understands and acknowledges that after the Mediator is assigned, the Mediator’s fee
is not refundable for any reason at any time.

If the Debtor is not represented by an attorney, the Debtor obtained a money order or
a cashier’s check to pay the required Mediator’s fee pursuant to the MMM
Procedures, and a copy of that money order or cashier’s check is attached. Debtor
understands and acknowledges that after the Mediator is assigned, the Mediator’s fee
is not refundable for any reason at any time.

Within seven days after entry of an Order Granting Ex Parte Motion for Referral to
Mortgage Modification Mediation Program, Debtor shall pay a non-refundable
MMM Portal submission fee to the MMM Portal vendor and upload to the MMM

Portal:

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 19-11214-mkn Doc 39 Entered 10/01/19 14:09:00 Page 5 of 6

a. A copy of the Order referring the case to the MMM Program; and
b. Debtor’s Prepared Package (prepared using the Document Preparation
Software);

13. Within seven (7) days after entry of an Order Granting Ex Parte Motion for Referral
to Mortgage Modification Mediation Program, Debtor shall identify the assigned
Mediator on the MMM Portal.

14. Debtor will forward the Mediator’s fee directly to the Mediator within seven (7)
days after receiving initial contact and payment instructions from the assigned
Mediator on the MMM Portal.

15. If Debtor is represented by counsel, Debtor consents to Lender communicating
directly with Debtor’s attorney for any and all aspects of the mortgage modification
mediation program.

16. If Debtor is not represented by counsel, Debtor may be contacted at the following

phone number(s) and email address:

 

 

17. If this Chapter 13 case is dismissed, converted, or otherwise removed from the
District of Nevada prior to Debtor’s completion of the MMM Program, the MMM
proceedings in the case will immediately terminate and the parties will be relieved of
the requirements of the MMM Program procedures;

WHEREFORE, Debtor requests that this Ex Parte Motion be granted and for such other

and further relief as this Court deems proper.

 

 
10

I!

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 19-11214-mkn Doc 39 Entered 10/01/19 14:09:00 Page 6 of 6

/s/ THOMAS E. CROWE, ESQ.

 

Attorney for Debtor(s) or Pro Se Debtor

Dated: 10/01/2019

DEBTOR’S VERIFICATION

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury the foregoing is true and correct

on the Ist day of Octohy, 2019

/s/ CYNTHIA EQUELS
Debtor

Submitted by:

SBC Coste

Attoraty for Debtor(s) or Pro Se Debtor

 

Debtor

Dated: 10/01/2019

 

 
